Opinion by
Mollison, J.
At the time the motion to amend was presented, opposition thereto was filed by counsel for the defendant, who pointed out that, as to certain of the entries, the protest was untimely, although it was conceded that as to other entries the protest was timely, and no objection to the granting of the motion with respect to those entries was made. By order, dated July 19, 1956, the protest was ordered to be dismissed as to entries 1183295, 1183327, and 1183350. The protest was, therefore, dismissed as to said entries. As to the remaining entries, the motion to amend was granted. When the case was subsequently called for trial, it was stipulated that the component material of chief value of the merchandise involved was gelatin. On the agreed facts, the merchandise covered by entries 1183383, 1183409, 1187604, and 1187576 was held dutiable at 15 percent under paragraph 41, as modified.